[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 6, 2008
                             No. 07-14873                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 06-00088-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ISAAC L. MARION,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 6, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Isaac L. Marion, Jr. appeals his 132-month sentence for conspiracy to

possess with intent to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(A)(ii)(II). Marion asserts the district court

erred by applying a three-level, aggravating-role enhancement pursuant to U.S.S.G.

§ 3B1.1(b). Marion contends he did not have a managerial or supervisory role

over a participant in the conspiracy, and there were not five participants in the

criminal activity during the time frame in which he was alleged to have that role.

      We review the district court’s application of the Sentencing Guidelines de

novo and its factual findings for clear error. United States v. Yeager, 331 F.3d
1216, 1226 (11th Cir. 2003). A district court’s determination of a defendant’s role

in a crime is a finding of fact reviewed only for clear error. United States v. Yates,

990 F.2d 1179, 1182 (11th Cir. 1993). The government has “the burden of proving

by a preponderance of the evidence that the defendant had an aggravating role in

the offense.” Yeager, 331 F.3d at 1226.

      The Sentencing Guidelines provide for an enhanced offense level for a

defendant who had an aggravating role in the offense. U.S.S.G. § 3B1.1. A three-

level enhancement may be applied if “the defendant was a manager or supervisor

(but not an organizer or leader) and the criminal activity involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(b).



                                           2
       In determining the defendant’s role in an offense, the district court may

consider the following factors:

       [T]he exercise of decision making authority, the nature of
       participation in the commission of the offense, the recruitment of
       accomplices, the claimed right to a larger share of the fruits of the
       crime, the degree of participation in planning or organizing the
       offense, the nature and scope of the illegal activity, and the degree of
       control and authority exercised over others.

U.S.S.G. § 3B1.1 comment. (n.4). Evidence of extensive buyer-seller and fronting 1

relationships, and negotiation of deliveries incidental to the buyer-seller

relationship, without more, is insufficient to support a role enhancement as a

manager or supervisor. See United States v. Mesa, 247 F.3d 1165, 1169 (11th Cir.

2001). However, we have affirmed a managerial role enhancement where a

defendant fronted cocaine to a purchaser, accompanied that purchaser to a location

where the purchaser sold the cocaine to a third party, and then received payment

from the purchaser. United States v. Howard, 923 F.2d 1500, 1502-03 (11th Cir.

1991). We also have held that, in drug distribution cases, “the management

enhancement is appropriate for a defendant who arranges drug transactions,

negotiates sales with others, and hires others to work for the conspiracy.” United

States v. Matthews, 168 F.3d 1234, 1249 (11th Cir. 1999).



       1
         “Fronting” is when a dealer gives a person drugs on credit and is reimbursed once that
person sells the drugs to others. United States v. Mesa, 247 F.3d 1165, 1169 n.4 (11th Cir. 2001).

                                                3
      In determining the number of participants in a criminal activity, the district

court counts all individuals, including the defendant, who were criminally

responsible for the commission of the offense even though they might not have

been convicted. United States v. Holland, 22 F.3d 1040, 1045 (11th Cir. 1994).

      The district court did not clearly err in determining Marion was a manager or

supervisor for the purpose of a role enhancement. In assessing Marion’s role, the

district court considered appropriate factors, such as the degree of Marion’s

participation in planning or organizing the cocaine sales and the degree of his

control and authority over Leon Gray. U.S.S.G. § 3B1.1 comment. (n.4). The

evidence presented at the sentencing hearing established there was more than a

buyer-seller or fronting relationship between Marion and Gray. See Howard, 923
F.2d at 1502-03; Mesa, 247 F.3d at 1169. The record shows Marion facilitated

drug transactions and then instructed Gray on where and to whom to deliver

cocaine. Marion provided Gray with a cellular telephone, which both Marion and

customers called to set up drug transactions. Marion set the price of cocaine, and

then allowed Gray to keep the amount above the set price. Gray sold drugs for

Marion at least five times and initially only to Marion’s customers. Both Gray and

Terrence Dubose testified Marion drove with Gray to deliver cocaine and waited in

the car while Gray completed the transaction. This evidence supports the district



                                          4
court’s finding Marion directed Gray and exercised more control over Gray than a

simple buyer-seller relationship would merit.

      In support of his argument the district court erred in applying a role

enhancement, Marion points to aspects of Gray’s testimony suggesting he was

merely a distributor and did not exercise sufficient managerial or supervisory

control. For example, Gray testified he approached Marion about selling drugs,

and he did not have to accept a drug transaction if he did not want to. However,

recruitment or hiring of other participants is not a requisite for a role enhancement.

See Howard, 923 F.2d at 1502-03. Moreover, the government is not required to

prove the defendant controlled a participant’s every movement; rather, evidence

the defendant directed or supervised a participant in the criminal activity is

sufficient to warrant a role enhancement. See Matthews, 168 F.3d at 1249.

Accordingly, the district court did not clearly err in determining the Government

established, by a preponderance of the evidence, that Marion was a manager or

supervisor within the meaning of U.S.S.G. § 3B1.1(b).

        The district court also did not clearly err in determining that five

participants were involved during the charged conspiracy. Evidence supports the

court’s findings that Marion’s supervision of Gray occurred during the charged

conspiracy, and the cocaine transactions between Marion and Gray were in



                                           5
furtherance of that conspiracy. Marion was charged with being a part of the

conspiracy from at least December 2000 to December 2005. He was indicted with

three co-conspirators, Steven Williams, Isaac Marion Sr., and Philip Henry.

According to the Government’s written factual proffer in support of Marion’s

guilty plea, Stephenson Marion and Perry Marion were also participants in the

conspiracy, although they were not indicted with Marion. Based on the charges

alone, there were at least five participants who were criminally responsible for the

charged conspiracy, not including Marion himself. See Holland, 22 F.3d at 1045.

In addition, testimony at the sentencing hearing indicated that Dino Rodriguez and

Gray were also participants in the conspiracy. This evidence supports the district

court’s finding the criminal activity involved at least five participants.

      Marion argues that, because there were not five participants involved in the

criminal activity during the time frame in which he supervised or managed Gray,

the role enhancement is not appropriate. As he correctly points out, the

Government conceded at the sentencing hearing there were only three co-

conspirators involved during the time frame in which Marion managed Gray.

However, nothing in the U.S.S.G. § 3B1.1 provision requires all five participants

to be involved in the criminal activity at the time the defendant managed or




                                            6
supervised other participants. See U.S.S.G. § 3B1.1. Therefore, his argument is

without merit.

      Marion’s argument the amount of cocaine handled by Gray may have been

trivial compared to the total amount of cocaine distributed in the conspiracy is not

relevant to his role enhancement. See generally U.S.S.G. § 3B1.1. Section 3B1.1

permits a court to consider the entire charged offense, including all relevant

conduct by the defendant and all persons involved in the charged offense. The

record supports a finding the drug distribution organization in which Marion was

involved was extensive in scope and nature. Marion conceded at the sentencing

hearing he was responsible for the distribution of 50 to 150 kilograms of cocaine.

Gray testified he had sold cocaine to at least four individuals, and one of those

individuals, Dubose, testified that he converted that cocaine into crack for further

distribution.

      The district court did not clearly err in applying the § 3B1.1(b) role

enhancement because the evidence supports its findings that Marion had a

managerial or supervisory role over a participant in the conspiracy and the

conspiracy involved five or more participants or was otherwise extensive.

Accordingly, we affirm Marion’s sentence.

      AFFIRMED.



                                           7